 

Exhibit 10.2

 

THE WARRANT EVIDENCED OR CONSTITUTED HEREBY, AND ALL SHARES OF COMMON STOCK
ISSUABLE HEREUNDER, MAY NOT BE SOLD, OFFERED FOR SALE, TRANSFERRED, PLEDGED OR
HYPOTHECATED WITHOUT REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE "SECURITIES ACT") UNLESS EITHER (i) THE COMPANY HAS RECEIVED AN OPINION OF
COUNSEL, IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE COMPANY, TO THE
EFFECT THAT REGISTRATION IS NOT REQUIRED IN CONNECTION WITH SUCH DISPOSITION OR
(ii) THE SALE OF SUCH SECURITIES IS MADE PURSUANT TO SEC RULE 144. THE SHARES OF
COMMON STOCK ISSUABLE HEREUNDER WILL BE ISSUED WITHOUT REGISTRATION UNDER THE
SECURITIES ACT.

 

WARRANT TO PURCHASE COMMON STOCK

OF

IMPAC MORTGAGE HOLDINGS, INC.

 

NO. _________ April 15, 2020

 

THIS CERTIFIES THAT, for valuable consideration received by IMPAC MORTGAGE
HOLDINGS, INC., a Maryland corporation (the "Company"), ___________________, or
its permitted registered assigns ("Holder"), is entitled, subject to the terms
and conditions of this Warrant, at any time or from time to time after the
Initial Exercise Date (as defined herein), and before 5:00 p.m. Pacific Time on
that day which is five (5) years from the Initial Exercise Date (the “Expiration
Date”), to purchase from the Company, ___________________ shares of the Common
Stock of the Company (the “Warrant Shares”) at a price per share equal to $2.97
(the "Purchase Price"). This Warrant is being issued as an inducement and
partial consideration for the Holder to enter into that certain Amended and
Restated Convertible Promissory Note Due 2020 (the “Amended Note”), dated as of
the date hereof, with the Company (the Amended Note, and with the Note Purchase
Agreement between the Company and the Holder, dated as of May 8, 2015, including
the Registration Rights Agreement attached thereto as Exhibit B, the “Related
Agreements”). The closing of the issuance of this Warrant to the Holder shall
take place simultaneously with, and be conditioned on, the execution of the
Amended Note. Both the number of shares of Common Stock purchasable upon
exercise of this Warrant and the Purchase Price are subject to adjustment and
change as provided herein.

 

1.CERTAIN DEFINITIONS. As used in this Warrant the following terms shall have
the following respective meanings:

 

1.1“Business Day” means any day excluding Saturday, Sunday and any day on which
banking institutions located in Irvine, California are authorized by law or
other governmental action to be closed.

 

1.2“Company” shall have the meaning set forth in the initial paragraph of this
Warrant.

 

1.3"Common Stock" shall mean the Common Stock of the Company, par value $0.01
per share.

 



1 

 

 

1.4“Fair Market Value” of a share of Common Stock as of a particular date shall
mean:

 

(a) If traded on a securities exchange, the Fair Market Value shall be deemed to
be the average of the closing prices of the Common Stock of the Company on such
exchange or market over the five (5) trading days ending immediately prior to
the applicable date of the valuation;

 

(b) If actively traded over-the-counter, the Fair Market Value shall be deemed
to be the average of the closing bid prices over the thirty (30)-day period
ending immediately prior to the applicable date of valuation; and

 

(c) If there is no active public market, the Fair Market Value shall be the
value thereof, as agreed upon by the Company and the Holder; provided, however,
that if the Company and the Holder cannot agree on such value, such value shall
be determined by an independent valuation firm experienced in valuing businesses
such as the Company and jointly selected in good faith by the Company and the
Holder. Fees and expenses of the valuation firm shall be paid for in equal
proportions by the Company and the Holder.

 

1.5“Holder” shall have the meaning set forth in the initial paragraph of this
Warrant.

 

1.6“Initial Exercise Date” shall have the meaning set forth in Section 2.1.

 

1.7“Notice of Exercise” shall have the meaning set forth in Section 2.1.

 

1.8“Purchase Price” shall have the meaning set forth in the initial paragraph of
this Warrant.

 

1.9"Registered Holder" shall mean any Holder in whose name this Warrant is
registered upon the books and records maintained by the Company.

 

1.10“Related Agreements” shall have the meaning set forth in the initial
paragraph of this Warrant.

 

1.11“SEC” shall have the meaning set forth in Section 9.

 

1.12“Securities Act” shall have the meaning set forth in Section 9.

 

1.13“Termination Date” shall have the meaning set forth in Section 2.4

 

1.14"Warrant" as used herein, shall include this Warrant and any warrant
delivered in substitution or exchange therefor as provided herein.

 



2 

 

 

1.15“Warrant Shares” shall have the meaning set forth in the initial paragraph
of this Warrant.

 



2.EXERCISE OF WARRANT.

 

2.1Payment. Subject to compliance with the terms and conditions of this Warrant
and applicable securities laws, this Warrant may be exercised, in whole or in
part at any time or from time to time, on or after October 16, 2020 (the
“Initial Exercise Date”) and before the Expiration Date by the delivery
(including, without limitation, delivery by facsimile) of the form of Notice of
Exercise attached hereto as Exhibit A (the "Notice of Exercise"), duly executed
by the Registered Holder, at the principal office of the Company, and as soon as
practicable after such date, surrendering.

 

2.2Stock Certificates; Direct Registration; Fractional Shares. As soon as
practicable on or after the date of any exercise of this Warrant, the Company
shall issue and deliver to the person or persons entitled to receive the same a
certificate or certificates for the number of whole Warrant Shares issuable upon
such exercise, together with cash in lieu of any fraction of a share equal to
such fraction of the current Fair Market Value of one whole share of Common
Stock as of such date of exercise. No fractional shares or scrip representing
fractional shares shall be issued upon an exercise of this Warrant. In lieu of
providing a stock certificate pursuant to this Section 2.2, the Registered
Holder may request that the Company provide the securities in book-entry
(uncertificated form) if, at such time, the Company is direct registration
eligible.

 

2.3Partial Exercise; Effective Date of Exercise. In case of any partial exercise
of this Warrant, the Company shall cancel this Warrant upon surrender hereof and
shall execute and deliver a new Warrant of like tenor and date for the balance
of the Warrant Shares purchasable hereunder. This Warrant shall be deemed to
have been exercised immediately prior to the close of business on the date of
its surrender for exercise as provided above. The person entitled to receive the
Warrant Shares issuable upon exercise of the Warrant shall be treated for all
purposes as the holder of record of such shares as of the close of business on
the date the Registered Holder is deemed to have exercised this Warrant.

 

3.VALID ISSUANCE; TAXES. The Warrant Shares shall be validly issued, fully paid
and nonassessable, and the Company shall pay all taxes and other governmental
charges that may be imposed in respect of the issue or delivery thereof. The
Company shall not be required to pay any tax or other charge imposed in
connection with any transfer involved in the issuance of any certificate for
Warrant Shares in any name other than that of the Registered Holder of this
Warrant, and in such case the Company shall not be required to issue or deliver
any stock certificate or security until such tax or other charge has been paid,
or it has been established to the Company's reasonable satisfaction that no tax
or other charge is due.

 



3 

 

 

4.ADJUSTMENT OF PURCHASE PRICE AND NUMBER OF WARRANT SHARES. The number of
Warrant Shares issuable upon exercise of this Warrant (or any shares of stock or
other securities or property receivable or issuable upon exercise of this
Warrant) and the Purchase Price are subject to adjustment upon occurrence of the
following events:

 

4.1Adjustment for Stock Splits, Stock Subdivisions or Combinations of Shares.
The Purchase Price of this Warrant shall be proportionally decreased and the
number of Warrant Shares issuable upon exercise of this Warrant (or any shares
of stock or other securities at the time issuable upon exercise of this Warrant)
shall be proportionally increased to reflect any stock split or subdivision of
the Company's Common Stock. The Purchase Price of this Warrant shall be
proportionally increased and the number of Warrant Shares issuable upon exercise
of this Warrant (or any shares of stock or other securities at the time issuable
upon exercise of this Warrant) shall be proportionally decreased to reflect any
combination of the Company's Common Stock.

 

4.2Adjustment for Dividends or Distributions of Stock or Other Securities or
Property. In case the Company shall make or issue, or shall fix a record date
for the determination of eligible holders entitled to receive, a dividend or
other distribution with respect to its Common Stock (or any shares of stock or
other securities at the time issuable upon exercise of the Warrant) payable in
(a) securities of the Company or (b) assets (excluding cash dividends), then, in
each such case, the Registered Holder on exercise hereof at any time after the
consummation, effective date or record date of such dividend or other
distribution, shall receive, in addition to the Warrant Shares (or such other
stock or securities) issuable on such exercise prior to such date, and without
the payment of additional consideration therefore, the securities or such other
assets of the Company to which such Holder would have been entitled upon such
date if such Holder had exercised this Warrant on the date hereof and had
thereafter, during the period from the date hereof to and including the date of
such exercise, retained such shares and all such additional securities or other
assets distributed with respect to such shares as aforesaid during such period
giving effect to all adjustments called for by this Section 4.

 

4.3Reclassification. If the Company, by reclassification of securities or
otherwise, shall change any of the securities as to which purchase rights under
this Warrant exist into the same or a different number of securities of any
other class or classes, this Warrant shall thereafter represent the right to
acquire such number and kind of securities as would have been issuable as the
result of such change with respect to the securities that were subject to the
purchase rights under this Warrant immediately prior to such reclassification or
other change, and the Purchase Price therefor shall be appropriately adjusted,
all subject to further adjustment as provided in this Section 4. No adjustment
shall be made pursuant to this Section 4.3 upon any conversion or redemption of
the Common Stock which is the subject of Section 4.5.

 



4 

 

 

4.4Adjustment for Capital Reorganization, Merger or Consolidation. In case of
any capital reorganization of the capital stock of the Company (other than a
combination, reclassification, exchange or subdivision of shares otherwise
provided for herein), or any merger or consolidation of the Company with or into
another corporation, or the sale of all or substantially all the assets of the
Company then, and in each such case, as a part of such reorganization, merger,
consolidation, sale or transfer, lawful provision shall be made so that the
Registered Holder shall thereafter be entitled to receive upon exercise of this
Warrant, during the period specified herein and upon payment of the Purchase
Price then in effect, the number of shares of stock or other securities or
property of the successor corporation resulting from such reorganization,
merger, consolidation, sale or transfer that a holder of the Warrant Shares
deliverable upon exercise of this Warrant would have been entitled to receive in
such reorganization, consolidation, merger, sale or transfer if this Warrant had
been exercised immediately before such reorganization, merger, consolidation,
sale or transfer, all subject to further adjustment as provided in this
Section 4. The foregoing provisions of this Section 4.4 shall similarly apply to
successive reorganizations, consolidations, mergers, sales and transfers and to
the stock or securities of any other corporation that are at the time receivable
upon the exercise of this Warrant. If the per-share consideration payable to the
Holder hereof for shares in connection with any such transaction is in a form
other than cash or marketable securities, then the value of such consideration
shall be determined in good faith by the Company's Board of Directors. In all
events, appropriate adjustment (as determined in good faith by the Company's
Board of Directors) shall be made in the application of the provisions of this
Warrant with respect to the rights and interests of the Registered Holder after
the transaction, to the end that the provisions of this Warrant shall be
applicable after that event, as near as reasonably may be, in relation to any
shares or other property deliverable after that event upon exercise of this
Warrant.

 

4.5Redemption or Conversion of Common Stock. In case all or any portion of the
authorized and outstanding shares of Common Stock of the Company are redeemed or
converted or reclassified into other securities or property pursuant to the
Company's Articles of Amendment and Restatement or otherwise, or the Common
Stock otherwise ceases to exist, then, in such case, the Registered Holder, upon
exercise hereof at any time after the date on which the Common Stock is so
redeemed or converted, reclassified or ceases to exist (the "Termination Date"),
shall receive, in lieu of the number of Warrant Shares that would have been
issuable upon such exercise immediately prior to the Termination Date, the
securities or property that would have been received if this Warrant had been
exercised in full and the Common Stock received thereupon had been
simultaneously converted immediately prior to the Termination Date, all subject
to further adjustment as provided in this Warrant. Additionally, the Purchase
Price shall be immediately adjusted to equal the quotient obtained by dividing
(x) the aggregate Purchase Price of the maximum number of Warrant Shares for
which this Warrant was exercisable immediately prior to the Termination Date by
(y) the number of Warrant Shares for which this Warrant is exercisable
immediately after the Termination Date, all subject to further adjustment as
provided herein.

 



5 

 

 

5.CERTIFICATE AS TO ADJUSTMENTS. In each case of any adjustment in the Purchase
Price, or number or type of shares issuable upon exercise of this Warrant, the
Chief Financial Officer of the Company shall compute such adjustment in
accordance with the terms of this Warrant and prepare a certificate setting
forth such adjustment and showing in detail the facts upon which such adjustment
is based, including a statement of the adjusted Purchase Price. The Company
shall promptly send (by facsimile and by either first class mail, postage
prepaid or overnight delivery) a copy of each such certificate to the Registered
Holder.

 

6.LOSS OR MUTILATION. Upon receipt of evidence reasonably satisfactory to the
Company of the ownership of and the loss, theft, destruction or mutilation of
this Warrant, and of indemnity reasonably satisfactory to it, and (in the case
of mutilation) upon surrender and cancellation of this Warrant, the Company will
execute and deliver in lieu thereof a new Warrant of like tenor as the lost,
stolen, destroyed or mutilated Warrant.

 

7.RESERVATION OF COMMON STOCK. The Company hereby covenants that at all times
there shall be reserved for issuance and delivery upon exercise of this Warrant
such number of Warrant Shares or other shares of capital stock of the Company as
are from time to time issuable upon exercise of this Warrant and, from time to
time, will take all steps necessary to amend, if necessary, its Articles of
Amendment and Restatement to provide sufficient reserves of Warrant Shares
issuable upon exercise of this Warrant. All such shares shall be duly
authorized, and when issued upon such exercise, shall be validly issued, fully
paid and non-assessable, free and clear of all liens, security interests,
charges and other encumbrances or restrictions on sale and free and clear of all
preemptive rights, except encumbrances or restrictions arising under federal or
state securities laws. Issuance of this Warrant shall constitute full authority
to the Company's officers who are charged with the duty of executing stock
certificates to execute and issue the necessary certificates for Warrant Shares
of upon the exercise of this Warrant.

 



6 

 

 

8.TRANSFER AND EXCHANGE. Subject to the terms and conditions of this Warrant and
compliance with all applicable securities laws, this Warrant and all rights
hereunder may be transferred to any Registered Holder's parent, subsidiary or
affiliate, or, if the Registered Holder is a partnership, to any partner of such
Holder, in whole or in part, on the books of the Company maintained for such
purpose at the principal office of the Company referred to above, by the
Registered Holder hereof in person, or by duly authorized attorney, upon
surrender of this Warrant properly endorsed and upon payment of any necessary
transfer tax or other governmental charge imposed upon such transfer. Upon any
permitted partial transfer, the Company will issue and deliver to the Registered
Holder a new Warrant or Warrants with respect to the Warrant Shares not so
transferred. Each taker and holder of this Warrant, by taking or holding the
same, consents and agrees that when this Warrant shall have been so endorsed,
the person in possession of this Warrant may be treated by the Company, and all
other persons dealing with this Warrant, as the absolute owner hereof for any
purpose and as the person entitled to exercise the rights represented hereby,
any notice to the contrary notwithstanding; provided, however, that until a
transfer of this Warrant is duly registered on the books of the Company, the
Company may treat the Registered Holder hereof as the owner for all purposes.

 

9.RESTRICTIONS ON TRANSFER. The Holder, by acceptance hereof, agrees that,
absent an effective registration statement filed with the Securities and
Exchange Commission (the "SEC") under the Securities Act of 1933, as amended
(the "Securities Act") covering the disposition or sale of this Warrant or the
Warrant Shares issued or issuable upon exercise hereof, as the case may be, and
registration or qualification under applicable state securities laws, such
Holder will not sell, transfer, pledge, or hypothecate any or all of this
Warrant or such Warrant Stock, as the case may be, unless either (i) the Company
has received an opinion of counsel, in form and substance reasonably
satisfactory to the Company, to the effect that such registration is not
required in connection with such disposition or (ii) the sale of such securities
is made pursuant to SEC Rule 144.

 

10.COMPLIANCE WITH SECURITIES LAWS. By acceptance of this Warrant and agreement
to the terms of the Amended Note, the Holder hereby represents, warrants and
covenants that it is an "accredited investor" as that term is defined under
Rule 501 of Regulation D, that any shares of stock acquired upon exercise of
this Warrant shall be acquired for investment only and not with a view to, or
for sale in connection with, any distribution thereof; that the Holder has had
such opportunity as such Holder has deemed adequate to obtain from
representatives of the Company such information as is necessary to permit the
Holder to evaluate the merits and risks of its investment in the Company,
receipt of this Warrant and the Amended Note; that the Holder is able to bear
the economic risk of holding such shares as may be acquired pursuant to the
exercise of this Warrant for an indefinite period; that the Holder understands
that the shares of stock acquired pursuant to the exercise of this Warrant will
not be registered under the Securities Act (unless otherwise required pursuant
to exercise by the Holder of the registration rights, if any, granted to the
Registered Holder) and will be "restricted securities" within the meaning of
Rule 144, in its current form, under the Securities Act and that the exemption
from registration under Rule 144 will not be available for such minimum holding
periods from the date of exercise of this Warrant, and even then will not be
available unless a public market then exists for the stock, adequate information
concerning the Company is then available to the public, and other terms and
conditions of Rule 144 are complied with; and that all stock certificates
representing shares of stock issued to the Holder upon exercise of this Warrant
or upon conversion of such shares may have affixed thereto a legend
substantially in the following form:

 



7 

 

 

 

THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE "SECURITIES ACT"), OR UNDER THE SECURITIES LAWS OF
ANY STATE. THESE SECURITIES ARE SUBJECT TO RESTRICTIONS ON TRANSFERABILITY AND
RESALE AND MAY NOT BE TRANSFERRED OR RESOLD EXCEPT AS PERMITTED UNDER THE ACT
AND THE APPLICABLE STATE SECURITIES LAWS, PURSUANT TO REGISTRATION OR EXEMPTION
THEREFROM. INVESTORS SHOULD BE AWARE THAT THEY MAY BE REQUIRED TO BEAR THE
FINANCIAL RISKS OF THIS INVESTMENT FOR AN INDEFINITE PERIOD OF TIME. THE ISSUER
OF THESE SECURITIES MAY REQUIRE AN OPINION OF COUNSEL IN FORM AND SUBSTANCE
SATISFACTORY TO THE ISSUER TO THE EFFECT THAT ANY PROPOSED TRANSFER OR RESALE IS
IN COMPLIANCE WITH THE ACT AND ANY APPLICABLE STATE SECURITIES LAWS.

 

11.REGISTRATION RIGHTS. The Warrant Shares shall be deemed “Conversion Shares”
as such term is defined in the Related Agreements for purposes of the
Registration Rights Agreement included as part of the Related Agreements and
shall be entitled to the registration rights set forth therein.

 

12.NO RIGHTS OR LIABILITIES AS A STOCKHOLDER. This Warrant shall not entitle the
Registered Holder to any voting rights or other rights as a stockholder of the
Company. In the absence of affirmative action by such Holder to purchase Warrant
Shares by exercise of this Warrant, no provisions of this Warrant, and no
enumeration herein of the rights or privileges of the Registered Holder hereof
shall cause such Holder hereof to be a stockholder of the Company for any
purpose.

 

13.REPRESENTATIONS AND WARRANTIES OF THE COMPANY. The Company hereby represents
and warrants to Holder that:

 

13.1Due Authorization; Consents. All corporate action on the part of the
Company, its officers, directors and stockholders necessary for (a) the
authorization, execution and delivery of, and the performance of all obligations
of the Company under, this Warrant, and (b) the authorization, issuance,
reservation for issuance and delivery of all of the Warrant Shares issuable upon
exercise of this Warrant, has been duly taken. This Warrant constitutes a valid
and binding obligation of the Company enforceable in accordance with its terms,
subject, as to enforcement of remedies, to applicable bankruptcy, insolvency,
moratorium, reorganization and similar laws affecting creditors' rights
generally and to general equitable principles.

 



8 

 

 



13.2Organization. The Company is a corporation duly organized and validly
existing under the laws of the State of Maryland and has all requisite corporate
power to own, lease and operate its property and to carry on its business as now
being conducted and as currently proposed to be conducted.

 

14.NOTICES. Except as may be otherwise provided herein, all notices, requests,
waivers and other communications made pursuant to this Agreement shall be in
writing and shall be conclusively deemed to have been duly given (a) when hand
delivered to the other party; (b) when received when sent by confirmed facsimile
at the address and number set forth below; (c) three business days after deposit
in the U.S. mail with first class or certified mail receipt requested postage
prepaid and addressed to the other party as set forth below; or (d) the next
business day after deposit with a national overnight delivery service, postage
prepaid, addressed to the parties as set forth below with next-business-day
delivery guaranteed, provided that the sending party receives a confirmation of
delivery from the delivery service provider.

 

To the Company: To the Holder: Impac Mortgage Holdings, Inc.   19500 Jamboree
Road, Irvine,   California 92612   Attention: Chief Executive Officer  

 

A party may change or supplement the addresses given above, or designate
additional addresses, for purposes of this Section 14 by giving the other party
written notice of the new address in the manner set forth above.

 

15.HEADINGS. The headings in this Warrant are for purposes of convenience in
reference only, and shall not be deemed to constitute a part hereof.

 

16.LAW GOVERNING. This Warrant shall be construed and enforced in accordance
with, and governed by, the laws of the State of Maryland, with regard to
conflict of law principles of such state.

 

17.NO IMPAIRMENT. The Company will not, by amendment of its Articles of
Amendment and Restatement or bylaws, or through reorganization, consolidation,
merger, dissolution, issue or sale of securities, sale of assets or any other
voluntary action, avoid or seek to avoid the observance or performance of any of
the terms of this Warrant, but will at all times in good faith assist in the
carrying out of all such terms and in the taking of all such action as may be
necessary or appropriate in order to protect the rights of the Holder of this
Warrant against impairment.

 

18.NOTICES OF RECORD DATE. In case:

 

18.1            The Company shall take a record of the holders of its Common
Stock (or other stock or securities at the time receivable upon the exercise of
this Warrant), for the purpose of entitling them to receive any dividend or
other distribution, or any right to subscribe for or purchase any shares of
stock of any class or any other securities or to receive any other right; or

 



9 

 

 

18.2            of any consolidation or merger of the Company with or into
another corporation, any capital reorganization of the Company, any
reclassification of the capital stock of the Company, or any conveyance of all
or substantially all of the assets of the Company to another corporation in
which holders of the Company's stock are to receive stock, securities or
property of another corporation; or

 

18.3            of any voluntary dissolution, liquidation or winding-up of the
Company; or

 

18.4            of any redemption or conversion of all outstanding Common Stock;
then, and in each such case, the Company will mail or cause to be mailed to the
Registered Holder a notice specifying, as the case may be, (i) the date on which
a record is to be taken for the purpose of such dividend, distribution or right,
or (ii) the date on which such reorganization, reclassification, consolidation,
merger, conveyance, dissolution, liquidation, winding-up, redemption or
conversion is to take place, and the time, if any is to be fixed, as of which
the holders of record of Common Stock or (such stock or securities as at the
time are receivable upon the exercise of this Warrant), shall be entitled to
exchange their shares of Common Stock (or such other stock or securities), for
securities or other property deliverable upon such reorganization,
reclassification, consolidation, merger, conveyance, dissolution, liquidation or
winding-up. The Company shall use all reasonable efforts to ensure such notice
shall be delivered at least ten (10) days prior to the date therein specified.

 

19.SEVERABILITY. If any term, provision, covenant or restriction of this Warrant
is held by a court of competent jurisdiction to be invalid, void or
unenforceable, the remainder of the terms, provisions, covenants and
restrictions of this Warrant shall remain in full force and effect and shall in
no way be affected, impaired or invalidated.

 

20.COUNTERPARTS. For the convenience of the parties, any number of counterparts
of this Warrant may be executed by the parties hereto and each such executed
counterpart shall be, and shall be deemed to be, an original instrument.

 

21.SATURDAYS, SUNDAYS AND HOLIDAYS. If the Expiration Date falls on a Saturday,
Sunday or legal holiday, the Expiration Date shall automatically be extended
until 5:00 p.m. PST the next Business Day.

 

22.ENTIRE AGREEMENT. This Warrant contains the sole and entire agreement and
understanding of the parties with respect to the entire subject matter of this
Warrant, and any and all prior discussions, negotiations, commitments and
understandings, whether oral or otherwise, related to the subject matter of this
Warrant are hereby merged herein.

 

[Signatures appear on following page.]

 



10

 

 

IN WITNESS WHEREOF, the Company has caused this Warrant to be duly executed as
of the Effective Date.

 



  IMPAC MORTGAGE HOLDINGS, INC.               By:     Its:                   

 





 

 

IN WITNESS WHEREOF, the Holder has caused this Warrant to be duly executed as of
the Effective Date.

 



            By:     Its:                   

 





 

 

EXHIBIT A

 

NOTICE OF EXERCISE

 

(To be executed upon exercise of Warrant)

 

To: Impac Mortgage Holdings, Inc.

 

The undersigned hereby irrevocably elects to exercise the right of purchase
represented by the within Warrant Certificate for, and to purchase thereunder,
the securities of the Company, as provided for therein, and tenders herewith
payment of the exercise price in full in the form of cash or a certified or
official bank check in same-day funds in the amount of $ for such securities.

 

Please issue a certificate or certificates for such securities in the name of,
and pay any cash for any fractional share to (please print name, address and
social security number):

 

Name:   Address:   Signature:  

 

Note: The above signature should correspond exactly with the name on the first
page of this Warrant Certificate or with the name of the assignee appearing in
the assignment form below.

 

If said number of shares shall not be all the shares purchasable under the
within Warrant Certificate, a new Warrant Certificate is to be issued in the
name of said undersigned for the balance remaining of the shares purchasable
thereunder rounded up to the next higher whole number of shares.

 



A-1

 

 

EXHIBIT B

 

ASSIGNMENT

 

(To be executed only upon assignment of Warrant Certificate)

 

For value received, hereby sells, assigns and transfers unto the within Warrant
Certificate, together with all right, title and interest therein, and does
hereby irrevocably constitute and appoint, attorney, to transfer said Warrant
Certificate on the books of the within-named Company with respect to the number
of Warrants set forth below, with full power of substitution in the premises:

 

Name(s) of Assignee(s) Address #of Warrants                              

 

And if said number of Warrants shall not be all the Warrants represented by the
Warrant Certificate, a new Warrant Certificate is to be issued in the name of
said undersigned for the balance remaining of the Warrants registered by said
Warrant Certificate.

 

  Dated:   Signature:  

 

Notice: The signature to the foregoing Assignment must correspond to the name as
written upon the face of this security in every particular, without alteration
or any change whatsoever; signature(s) must be guaranteed by an eligible
guarantor institution (banks, stock brokers, savings and loan associations and
credit unions with membership in an approved signature guarantee medallion
program) pursuant to Securities and Exchange Commission Rule 17 Ad-15.

 



B-1

 